Wade, C. J.
In St. Louis Lightning Rod Co. v. Johnson, ante, 190 (89 S. E. 169), the form.of the petition, so far as it relates to the designation of the parties, is like that of the petition in. this case, and in both cases the same question was raised by the demurrer to the petition. It was there held that the court erred in rejecting a proffered amendment adding the words “plaintiff” and “defendant” respectively after the names of the parties appearing in the caption. In this case no amendment was offered, and the court did not err in dismissing the petition as to the defendant Johnson, since it failed to indicate which party named in the caption was the plaintiff or which was the. defendant. 'The judgment sustaining the demurrer is affirmed, subject, however, to the right of the plaintiff to cure the defect pointed out by the demurrer, by proper amendment in the lower court, in accordance with the ruling *282in St. Louis Lightning Rod Co. v. Johnson, supra; in which event the case shall be reinstated and the demurrer overruled.
Decided June 26, 1916.
Complaint; from city court of Thomasville — Judge W. H.-Hammond. July 7, 1915.
Titus, Delete & Hoplcins, for plaintiff in error.
O. E. Hay, contra.

Judgment affirmed, with direction.